Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 1 of 6 PageID #: 130



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


MARIAH NORTON,

             Plaintiff,

v.                                                    CIVIL ACTION NO.: 3:18-CV-173
                                                      (GROH)
1863 PAC, LTD.,
JOHN DOE 1,
JOHN DOE 2 and
ABC COMPANY,

             Defendants.

     ORDER DENYING DEFENDANT 1863 PAC, LTD.’S MOTION TO DISMISS

      Currently pending before the Court is Defendant 1863 PAC, LTD.’s Motion to

Dismiss [ECF No. 14], filed on February 11, 2019. The Plaintiff filed a Memorandum in

Opposition [ECF No. 15] on February 25, 2019. Defendant 1863 PAC, LTD. filed a

Reply in Support of its Motion [ECF No. 16] on March 4, 2019. Accordingly, the matter

has been fully briefed and is now ripe for review. For the following reasons, the motion

is DENIED.

                          I. Factual and Procedural Background

      On October 19, 2018, Mariah Norton (“Plaintiff”) filed a class action complaint

against the above-named Defendants alleging a violation of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227.        ECF No. 1.      On January 14, 2019,

Defendant 1863 PAC, LTD. filed a motion to dismiss the Plaintiff’s complaint, arguing

the Plaintiff failed to allege that the text was sent via an automatic dialing system. ECF

Nos. 8, 9. On January 28, 2019, the Plaintiff filed an amended complaint. ECF No. 11.
Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 2 of 6 PageID #: 131



Thereafter, the Court entered an Order denying Defendant 1863 PAC, LTD.’s motion as

moot. ECF No. 13.

        In the Plaintiff’s amended complaint, she alleges the Defendants violated the

TCPA, 47 U.S.C. § 227, by sending out unsolicited text messages to cellular telephones

of the Plaintiff and the putative class members. ECF No. 11 at 1, 4. The background of

the Plaintiff’s allegations are as follows. 1

        In 2018, Defendant 1863 PAC, LTD. began preparing to influence the November

2018 state legislative elections through the use of advertising. Id. at 2. The individuals

that manage the affairs of 1863 PAC, LTD. contracted with ABC Company to spam

cellular telephones of potential voters in an effort to promote Riley Moore as a

candidate. Id. On October 18, 2018, Defendant ABC Company, at the direction and

with the authorization of Defendant 1863 PAC, LTD. and the individuals managing its

affairs, caused an unsolicited text message and graphic advertisement to be transmitted

to the cellular phones of the Plaintiff and other potential voters through the use of an

automatic telephone dialing system. Id. The text message and graphic advertisement

promoted Riley Moore as a state legislative candidate for office. 2 Id. The Plaintiff, as

well as other potential voters, did not have a prior business relationship with Defendant

1863 PAC, LTD. and did not authorize or consent to the receipt of the text message. Id.

at 2, 3.

1 For a motion to dismiss, the Court must assume that the Plaintiff’s “well-pleaded factual allegations” are
true. Accordingly, the Court recites the facts as alleged in the Plaintiff’s First Amended Class Action
Complaint [ECF No. 11].

2 The Plaintiff provided a screenshot of the text message and graphic advertisement in her Memorandum

in Opposition. ECF No. 15 at 1. The graphic advertisement and text message are sent from the following
number: (304) 451-9129. The graphic advertisements reads, “Riley Moore has Jefferson County headed
in the right direction.” Id. The text message reads, “Riley Moore secured $1.2 million in funding for
MARC service. As our next Majority Leader, he’ll keep sticking up for the Eastern Panhandle in
Charleston!” Id.

                                                     2
Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 3 of 6 PageID #: 132



       On February 11, 2019, Defendant 1863 PAC, LTD. filed a motion to dismiss,

arguing that the Plaintiff’s amended complaint still “fails to plead any facts supporting

the legal conclusion that 1863 PAC sent or caused to be sent a text to Plaintiff via an

automatic telephone dialing system.” ECF No. 14 at 1.

                             II. Applicable Legal Standards

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal

Rules of Civil Procedure allows a defendant to challenge the complaint’s sufficiency in

this regard by moving to dismiss a complaint for failing “to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, the

complaint must allege “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although the pleading

standard under Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). Thus, “[a] pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’ devoid

of ‘further factual enhancements.’” Id. (quoting Twombly, 550 U.S. at 555, 557).

       When reviewing a Rule 12(b)(6) motion, the court assumes that the complaint’s

well-pleaded allegations are true, resolves all doubts and inferences in favor of the

plaintiff and views the allegations in a light most favorable to the plaintiff. Edwards v.

City of Goldsboro, 178 F.3d 231, 243-44 (4th Cir. 1999).          Only factual allegations

receive the presumption of truth. Iqbal, 556 U.S. at 678-79. A court may also consider



                                             3
Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 4 of 6 PageID #: 133



facts derived from sources beyond the four corners of the complaint, including

documents attached to the complaint, documents attached to the motion to dismiss “so

long as they are integral to the complaint and authentic” and facts subject to judicial

notice under Federal Rule of Evidence 201. Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009).

                                     III. Discussion

      Defendant 1863 PAC, LTD. argues that the Plaintiff’s first amended complaint

should be dismissed because it fails to plead any facts supporting a legal conclusion

that an automatic telephone dialing system was used to send the text message. ECF

No. 14 at 1.    Defendant 1863 PAC, LTD. contends that the Plaintiff’s “bare legal

conclusion that an automatic telephone dialing system was used” is not enough to state

a claim for relief under the TCPA. Id.

      The TCPA provides that it is unlawful for any person

      to make any call (other than a call made for emergency purposes or made
      with the prior express consent of the called party) using any automatic
      telephone dialing system or an artificial or prerecorded voice – to any
      telephone number assigned to a paging service, cellular telephone
      service, specialized mobile radio service, or any other radio common
      carrier service, or any service for which the called party is charged for the
      call. . . .

47 U.S.C. § 227(b)(1)(A)(iii). Text messages are included in the definition of “calls”

under the TCPA. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).

      To state a claim under 47 U.S.C. § 227(b)(1)(A)(iii), “a plaintiff must allege (1)

that the defendant called [or texted] the plaintiff’s cellular telephone; (2) using an

automatic telephone dialing system; (3) without the plaintiff’s prior express consent.”

Hossfeld v. Govt’t Emples. Ins. Co., 88 F. Supp. 3d 504, 509 (D. Md. 2015).           An



                                           4
Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 5 of 6 PageID #: 134



automatic telephone dialing system is defined as “equipment which has the capacity –

(A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

       A plaintiff’s burden to allege the use of an [automatic telephone dialing
       system] is not a heavy one. Simply alleging the use of an [automatic
       telephone dialing system] and supporting that allegation with observations
       of the nature of the calls or text messages would suffice. It would be
       unreasonable for a plaintiff to factually plead the technical details of an
       [automatic telephone dialing system] without the benefit of discovery.

Musenge v. SmartWay of the Carolinas, LLC, 2018 U.S. Dist. LEXIS 158044, *7 (W.D.

N.C. September 17, 2018).

       The Court finds that the Plaintiff has alleged sufficient facts, taken as true, to

state a plausible claim for relief under the TCPA.                The Plaintiff alleges that the

unsolicited text message and graphic advertisement were transmitted through the use

of an automatic telephone dialing system. She further alleges that she did not have a

prior business relationship with the Defendant and did not authorize or consent to the

receipt of the text message. The text message received by the Plaintiff had no personal

characteristics that indicate it was aimed at the Plaintiff personally. In fact, the Plaintiff

alleges that the text message is believed to have been transmitted to other potential

voters. Considering the allegations in their entirety, it is plausible that the text message

was sent from an automatic telephone dialing system.

       The Defendant asserts that the Plaintiff’s text message was not received from a

Short Message Service code 3, it was received from a full 10-digit telephone number.

ECF No. 16 at 1-4. Defendant 1863 PAC, LTD. argues that the key fact that it was not


3“A ‘short code’ is a special telephone number, shorter than a standard telephone number, used to send
Short Message Service (“SMS”) messages, i.e., text messages.” Reynolds v. Geico Corp., 2017 U.S.
Dist. LEXIS 28867, n.1 (D. Or. March 1, 2017).

                                                  5
Case 3:18-cv-00173-GMG Document 29 Filed 07/09/19 Page 6 of 6 PageID #: 135



sent from a Short Message Service code differentiates the Plaintiff’s allegations from

other cases. Id. However, the Court does not find the differentiation between a text

message received from a Short Message Service code and a full 10-digit telephone

number to be a crucial fact in alleging that an automatic telephone dialing system was

used. Without discovery, the Plaintiff has no way to gather sufficient evidence regarding

the type of machine used to transmit the text message.

                                     IV. Conclusion

       For the aforementioned reasons, the Court ORDERS that Defendant 1863 PAC,

LTD.’s Motion to Dismiss [ECF No. 14] is DENIED. The Clerk is DIRECTED to transmit

a copy of this Order to all counsel of record herein.

       DATED: July 9, 2019




                                             6
